         Case 6:20-cv-00027-BMM Document 7 Filed 08/10/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 RAYMOND ARLEN HOLMES,

                      Petitioner,                    CV 20-27-H-BMM-JTJ
 vs.

 STEVE BULLOCK (MONTANA                         ORDER ADOPTING MAGISTRATE
 GOVERNOR, JAY EASLEY                              JUDGE’S FINDINGS AND
 (GOVERNOR OF WASHINGTON),                          RECOMMENDATIONS
 and JOHN DOE (MINERAL
 COUNTY SHERIFF),

                      Respondents.



       Petitioner Raymond Holmes (“Holmes”), a pro se state prisoner, filed a

Complaint alleging officers illegally extradited him from Washington to Montana.

(Doc. 2.) Holmes claims Montana lacked jurisdiction to have him extradited and

denied him his federal right to challenge his extradition by a petition for writ of

habeas corpus. (Doc. 4 at 3.) Holmes claims that Governor Bullock denied him his

right to a pre-extradition habeas corpus hearing and violated extradition procedures

protected by the Constitution under 42 U.S.C. § 1983. (Id.) Holmes claims the

Sheriff of Mineral County sent Montana officers to illegally extradite Holmes. (Id.)




                                           1
         Case 6:20-cv-00027-BMM Document 7 Filed 08/10/20 Page 2 of 6



Holmes claims Washington Governor Easley allowed Montana to extradite him

using a Montana only warrant. (Doc. 2 at 4-5.)

      The applicable statute of limitations for claims filed pursuant to 42 U.S.C §

1983 is Montana’s statute of limitations governing personal injury actions. Wilson

v. Garcia, 471 U.S. 261 (1985). The statute of limitations for personal injury

actions remains three years after the action accrues. Mont. Code Ann. § 27-2-

204(1). A party’s failure to file within the applicable statute of limitations

constitutes a failure to state a claim upon which relief may be granted. Jones v.

Bock, 549 U.S. 199 (2007). A complaint fails to state a claim upon which relief

may be granted if a plaintiff fails to allege the “grounds” of his “entitlement to

relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      United States Magistrate Judge John Johnston issued Findings and

Recommendations on July 16, 2020. (Doc. 4.) Judge Johnston recommended that

the Court dismiss Holmes’s complaint because the matter is barred by the

applicable statute of limitations. (Id. at 3-4); see § 27-2-204(1), MCA.

      Holmes filed objections to Judge Johnston’s Findings and

Recommendations. (Doc. 6.) Holmes contends that the applicable statute of

limitations does not bar this matter because equitable tolling justifies his

untimeliness. (Id.) The Court reviews de novo those Findings and

                                           2
        Case 6:20-cv-00027-BMM Document 7 Filed 08/10/20 Page 3 of 6



Recommendations to which a party timely objected. 28 U.S.C. § 636(b)(1). The

Court reviews for clear error the portions of the Findings and Recommendations to

which the party did not specifically object. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Where a

party’s objections constitute perfunctory responses argued in an attempt to engage

the district court in a reargument of the same arguments set forth in the original

response, however, the Court will review the applicable portions of the findings

and recommendations for clear error. Rosling v. Kirkegard, 2014 WL 693315, *3

(D. Mont. Feb. 21, 2014) (internal citations omitted).

      The Court accepts the facts alleged by Holmes to determine whether his

allegations prove sufficient to merit equitable tolling. See Fue v. Biter, 842 F.3d

650, 653 (9th Cir. 2016) (en banc). A party who seeks equitable tolling bears the

burden of establishing two elements: (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). The party

must further show that the extraordinary circumstances were the cause of his

untimeliness and the extraordinary circumstances made it impossible to file a

petition on time. Roy v. Lampert, 465 F.3d 964, 969 (9th Cir. 2006).



                                          3
        Case 6:20-cv-00027-BMM Document 7 Filed 08/10/20 Page 4 of 6



      Holmes contends that he did not know of the injuries and violations of his

rights until two months before he filed his Complaint (Doc. 6 at 1.) Holmes has not

been pursuing his rights diligently, as evidenced by the fact that Holmes himself

acknowledged that he only recently discovered what those rights are. (Id.) Holmes

therefore fails to meet his burden to prove he acted diligently to warrant the Court

to allow equitable tolling past the three-year statute of limitations. See Pace, 544

U.S. at 418.

      Holmes asserts that the Montana State Prison denied him meaningful access

to the courts by preventing him from acquiring legal materials to assist him with

his Complaint. (Doc. 6 at 1-2.) In Espinoza-Matthews v. California, 432 F.3d 1021,

1027-28 (9th Cir. 2005), the Ninth Circuit determined that a prisoner’s complete

lack of access to a legal file may constitute an extraordinary circumstance. The

Court distinguishes the Espinoza-Matthews decision from the present case because

the Court remains well aware that prisoners have access to a wide range of legal

materials at the Montana State Prison, including access to legal books and tablets

with access to online law libraries. Furthermore, Holmes did not lack access to his

own legal file. See Espinoza-Matthews, 432 F.3d at 1027. Holmes fails to present

evidence that shows his alleged lack of access to legal materials constitutes an



                                          4
         Case 6:20-cv-00027-BMM Document 7 Filed 08/10/20 Page 5 of 6



extraordinary circumstance that would make it impossible for Holmes to file his

complaint within the proper statute of limitations. See Roy, 465 F.3d at 969.

      Holmes further argues that his mental health issues prevented him from

timely filing his Complaint. (Doc. 6 at 2.) Holmes fails to produce supporting

documents that reveal the type of mental health issues he has endured. Thus,

Holmes’s alleged mental health issues also do not constitute an extraordinary

circumstance that justifies equitable tolling.

      Holmes’s objections fail because equitable tolling does not apply. Holmes

fails to prove he pursued his rights diligently and encountered extraordinary

circumstances that prevented him from filing within the three-year statute of

limitations. See Pace, 544 U.S. at 418. Holmes, therefore, failed to state a claim

upon which relief may be granted. See Jones, 549 U.S. at 199.

      The Court reviewed the entirety of Judge Johnston’s Findings and

Recommendations for clear error. See Rosling, 2014 WL 693315 at *3. The Court

finds no error. Accordingly, IT IS ORDERED that:

   1. Judge Johnston’s Findings and Recommendations (Doc. 4) are ADOPTED

IN FULL.

   2. This matter is DISMISSED as being barred by the applicable statute of

limitations.

                                           5
        Case 6:20-cv-00027-BMM Document 7 Filed 08/10/20 Page 6 of 6



  3. The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

  4. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith. The record

makes plain the instant Complaint is frivolous as it lacks arguable substance in

law or fact.

  5. The Clerk of Court is directed to have the docket reflect that this dismissal

counts as a strike pursuant to 28 U.S.C. § 1915(g) because the failure to file within

the applicable statute of limitations constitutes a failure to state a claim upon

which relief may be granted. Jones v. Bock, 549 U.S. 199 (2007); Belanus v.

Clark, 796 F.3d 1021, 1023 (9th Cir. 2015) (a dismissal based upon statute of

limitations constitutes a strike pursuant to 28 U.S.C. § 1915(g)).

     DATED this 10th day of August, 2020.




                                          6
